                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

GEORGE DEWAYNE DUNN                                      CIVIL ACTION NO. 20-0027

                                                         SECTION P
VS.
                                                         JUDGE TERRY A. DOUGHTY

JAY RUSSELL, ET AL.                                      MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation [Doc. No. 11], of the Magistrate Judge having been

considered, together with the written objection [Doc. No. 13] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff George Dewayne

Dunn’s claims against Sheriff Jay Russell, Warden Pat Johnson, Captain Campbell, and

Lieutenant Stewart are DISMISSED as frivolous and for failing to state claims on which relief

may be granted.

       MONROE, LOUISIANA, this 24th day of March, 2020.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
